Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  Line 10 recites “the control valve is actuated manually actuatable”.  One instance of ”actuated” or “actuatable” should be deleted Appropriate correction is required.
Claim 29 recites the limitation “a connector for connecting a fluid hose leading to one fluid chamber each”. The examiner recommends using the term “one filling chamber each”, for consistency with claim 1.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 26, 34-35, 37 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 26 recites the limitation "the valve block" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the valve block" in line 2. As this is an “or” clause, only the first instance of “valve block” has antecedent basis. There is insufficient antecedent basis for this limitation in the claim.
	Claim 34 recites “the control valve for the first operating mode…” and “the control valve for the second operating mode…”. This phrasing makes it unclear how many control valves are being claimed; i.e. is there a control valve for each mode. The examiner recommends the phrasing “the control valve during the first operating mode”, etc. Similar concerns apply to claim 35.
	Claim 37 uses the term “particular”, this term makes it unclear if the subsequent components are being positively claimed.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 20-21, 24-25, 27-28, and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub No. 2020/0132083) in view of Neir et al (US PGPub No. 2016/0144676).

Liu teaches:

limitations from claim 20, a pump unit (100) is configured for manual carrying and for pressurized filling of inflatable filling chambers with compressed air (see paragraph 4 for example), comprising: a fluid pump (101); a motor (see paragraph 4 “electric air pump” and paragraph 88 “motor driving unit” 107) for operating the fluid pump; a control unit (104) for controlling operation of the fluid pump; and a control valve (102; paragraph 89) positioned at the pump unit comprising a manifold valve (see paragraph 89 teaching multiple input/output positions of the valve 102, and thus constituting a manifold); wherein: the control valve (102) is manually actuatable (paragraph 20, 21, 27, 51); the control valve is connected to the control unit via a signal line (see FIG. 1-2; paragraph 88); and the motor is controlled by actuating the control valve (paragraphs 91-92);

Liu teaches that electric pumps are known to be used as inflatable pumps (paragraph 4), but does not explicitly teach an electric motor or an accumulator (the examiner has interpreted the component “accumulator” to be a battery, as described in paragraphs 8, 26, 42, 50, and 55; the only mention of an accumulator other than the claims is paragraph 55 which discloses an “accumulator battery 13”, element 13 is described throughout the disclosure as a battery);

Neir teaches:

limitations from claim 20, a pump unit (100) for manual carrying and actuation (FIG. 1 showing a portable sized pump; FIG. 4 and paragraph 40 teaching a 

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to power the pump of Liu using a battery powered electric motor, as taught by Neir, in order to create a more portable pump by reducing the need for stationary power sources;

Liu teaches a pump for inflating, but does not explicitly teach a connection to a fluid hose leading to the inflatable (filling chamber);

However, Neir teaches that the pump (100) includes a connector (118, 122) for allowing the connecting of a hose (needle 117 acts as a hose);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide an outlet connection for the pump of Liu, such as is taught by Neir (see connector 118, 122 and needle 117), in order to allow the compressed fluid to be delivered to an inflatable outside of the pump;



Liu further teaches:

limitations from claim 24, further comprising a pressure measuring device (103) which measures filling pressure of the inflatable filling chamber (paragraph 90);

limitations from claim 25, wherein the pressure measurement device (103) is located between the connector (outlet of the pump, as per the combination with Neir) and the control valve (102; paragraph 90-91; Liu does not explicitly teach the location of the pressure sensor, however it has been held that the rearrangement of parts taught in the prior art requires only routine skill in the art 

limitations from claim 27, wherein the pressure measurement device comprises a display (109; paragraph 101);

limitations from claim 28, wherein the pressure measurement device is connected to the control unit via a signal line (see FIG. 1-2; paragraph 90);

limitations from claim 34, wherein: the filling chamber is filled with fluid in a first operating mode (inflating signal); in a second operating mode, the pressure in the filling chamber is kept at least substantially constant (deactivation signal, closed passage); the control valve (102) for the first operating mode transmits a first signal to the control unit (104); the control valve for the second operating mode transmits a second signal to the control unit (104); the control unit detects the signals and controls the electric motor in accordance with the signals (paragraph 89 for example);

limitations from claim 35, wherein the fluid is discharged from the filling chamber in a third operating mode (deflating signal) and the control valve for the third operating mode transmits a third signal to the control unit (paragraph 89);

limitations from claim 36, wherein the control unit detects a temporal change in pressure and regulates and/or switches on or off the electric motor as a function of detected temporal change in pressure (see the inflation process on the left hand side of FIG. 7 for example, wherein the inflation is controlled based upon a measured pressure “P” over the time period of inflation such that a feed-back loop is enacted);

lift as they are inflated);



Liu teaches a schematic and thus does not teach a housing;

Neir further teaches:

limitations from claim 21, wherein the portable pump unit (100) comprises a housing (110) or a support frame and a control valve (325) is housed in or on the housing or support frame (paragraph 15);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a housing about the pump components of Liu, as taught by Neir, in order to protect the components of the pump from damage and also to protect the user from contacting the components during use.




Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub No. 2020/0132083) in view of Neir et al (US PGPub No. 2016/0144676) as applied to claim 20 above, and in further view of You (US Patent No. 5,618,087).

Liu teaches an electromagnetic valve (102), but does not specify details of the valve such as a 3/3 arrangement; 



It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one known valve type for another, such as the 3/3 valve of You for the valve of Liu, in order to reach an expected result – in this case a 3-way control of pressurized fluid.





Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub No. 2020/0132083) in view of Neir et al (US PGPub No. 2016/0144676) as applied to claim 20 above, and in further view of Bobey et al (US PGPub No. 2012/0105233).

Liu teaches an electromagnetic valve (102), but does not specify details of the valve such as a proportional valve;

However, Bobey teaches the use of proportional valves (171) in inflating systems including a pump (152);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to include a proportional component to the valve of Liu, as taught by Bobey, in order to allow for a smoother controlled flow of compressed fluid to the inflatables.





Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub No. 2020/0132083) in view of Neir et al (US PGPub No. 2016/0144676) as applied to claim 20 above, and in further view of Shih (US PGPub No. 2018/0325761).

Liu does not teach a cooling fan;

However, Shih teaches an inflating pump (5), wherein a cooling fan provided on the pump (paragraph 49; FIG. 15);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to include a cooling fan in the pump of Liu, as taught by Shih, in order to cool the motor during operation such that wear on the motor is reduced.





Claims 22-23, 26, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPub No. 2020/0132083) in view of Neir et al (US PGPub No. 2016/0144676) as applied to claim 20 above, and in further view of Glanzmann et al (US PGPub No. 2019/0106214).

Liu does not teach structural details of the pump such as a valve block;

Glanzmann teaches:

an inflation pump (paragraph 31) for deflating and inflating an inflatable (cushion); and

limitations from claim 22, wherein a control valve is housed in a valve block or is a component of the valve block (paragraph 21);
 
limitations from claim 23, wherein the valve block is positioned on the fluid pump (see “pneumatic unit”; paragraphs 21-22 and 31);
 
limitations from claim 29, wherein at least two control valves are provided at the pump unit, each control valve comprising a connector for connecting a fluid hose leading to one fluid chamber each (see paragraph 21-22 teaching multiple cushion connections utilizing a single pump through multiple valves of the valve block);

limitations from claim 30, wherein a common fluid pump is provided for the at least two control valves (paragraphs 21-22);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to provide a valve block in the pump of Liu, as taught by Glanzmann, in order to allow for multiple connections to the inflation pump, thereby allowing multiple inflatables to be provided with compressed air at one time through a single pump.



Liu further teaches:





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teach inflatable type pumps with valving: 9157433, 7246394, 2008/0201857, 20040066648, 5235713;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746